 

Exhibit 10.1 

 



[image_001.jpg]  Bonwick Capital Partners LLC 40 West 57th Street, 28th Floor
New York, NY 10019 USA  www.bonwickcapital.com

 

CONFIDENTIAL

 

April 8, 2016

 

Mr. Kris Finstad, CEO

Content Checked Holdings, Inc.

8730 Sunset Boulevard, Suite 240

West Hollywood, CA 90069

 

Re: Proposed Offering and Uplisting to NASDAQ

 

Dear Kris:

 

We are pleased to submit the following proposal with respect to a planned
initial public offering of securities (the “Offering”) by Content Checked
Holdings, Inc. (the “Company” or “CNCK”) whose shares are traded on
www.otcmarkets.com as “CNCK,” consisting of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), that may be applied for listing on
the NASDAQ Stock Market (collectively, the “Uplisting”). In the Uplisting
Bonwick Capital Partners LLC, a FINRA registered Broker/Dealer and SIPC Member
(“Bonwick”), will serve as Lead Manager.

 

Bonwick is pleased to act as exclusive financial advisor to the Company,
including its affiliates and subsidiaries, in connection with the Company’s
intention to pursue the corporate finance activities described in this Agreement
or any combination thereof (any such activities henceforth being referred to as
a “Transaction”). The exclusive, best efforts, engagement outlined in this
letter agreement has the objective of providing growth capital and stock
liquidity to support the Company’s global expansion plan.

 

The final terms of the Uplisting will be dictated by market conditions and the
financial performance of the Company and its consolidated subsidiaries prior to
the date that the SEC shall declare the Company’s Registration Statement
effective (the “Effective Date”). However, it is our mutual expectation that we
will offer a minimum of approximately $10,000,000 of Common Stock in the
Offering.

 

This letter agreement (this “Agreement”) contemplates certain conditions and
assumptions upon which the Uplisting and Offering to be led by Bonwick will be
based. We reserve the right to bring in such other co-managers, underwriters and
selected dealers for the offering as we shall determine and who shall be
reasonably acceptable to the Company, including Falcon Capital Partners of the
UK. The Selected Dealer Agreement(s) and related agreements shall contain such
terms and conditions as are customarily contained in agreements of such
character.

 

Bonwick Capital Partners LLC Direct phone: +1 949 233 7869 40 West 57th Street,
28th Floor Email dan.mcclory@bonwickcapital.com New York, NY 10019 USA Web:
www.bonwickcapital.com

 



  

Content Checked Holdings, Inc.

Page │ 2

April 8, 2016

 

 

This Agreement will confirm the understanding and agreement between Bonwick and
the Company as follows:

 

  1. Advisory Services: Bonwick will provide advisory services to the Company in
the areas of corporate development, corporate finance and/or capital placement
transactions. Bonwick also will introduce other firms, products and services to
the Company as deemed necessary by the parties during the normal course of
business and act as coordinator for all activities within its purview. It is
also understood that Bonwick is acting as an advisor only, and shall have no
authority to (i) enter into any commitments on the Company’s behalf, (ii)
negotiate the terms of any transaction, (iii) hold any funds or securities in
connection with any Transaction or (iv) perform any other acts on behalf of the
Company without the Company’s express written consent.         2. Fees and
Expenses: In connection with the services to be rendered hereunder, the Company
agrees to pay Bonwick the following fees and expenses:

 

  a) Success Fees:

 

  i. Debt Financing: For any debt financing Transaction (not loans made by the
Company to any person or entity), including, without limitation, any investment
in or purchase of notes, term loans, promissory notes and debentures, that is
consummated during the Engagement Period, subject to Section 2(f), Bonwick shall
receive upon the closing of such Transaction: (i) a Success Fee, payable in
cash, equal to three and one-half percent (3.5%) of the gross proceeds received
by the Company from such closing, plus (ii) warrants in the entity financed,
with a cashless exercise provision, equal to three and one-half percent (3.5%)
of the gross proceeds received by the Company from such closing, exercisable at
a strike price equal to one hundred percent (100%) of the fair market value of
the Common Stock as of the date of the closing of the Transaction, in whole or
in part, at any time within five (5) years from issuance. Notwithstanding the
foregoing, (x) for any investor introductions made by the Company, including,
but not limited to, the Company’s past and current affiliates, officers,
directors, employees, shareholders, investors and consultants (“Introduced Debt
Investors”), a reduced 2.5% cash fee and 2.5% warrants shall be paid to Bonwick.
Any and all Introduced Debt Investors will be noticed to Bonwick by the Company
in writing and are subject to Bonwick’s acceptance within three (3) days of such
written notice. Notwithstanding the foregoing, Bonwick shall not be entitled to
any compensation whatsoever, unless and until such Transaction is consummated
and the Company has received the gross proceeds of such debt financing
Transaction. This may occur through periodic closings for the Transaction.

 

Bonwick Capital Partners LLC Direct phone: +1 949 233 7869 40 West 57th Street,
28th Floor Email dan.mcclory@bonwickcapital.com New York, NY 10019 USA Web:
www.bonwickcapital.com

 



  

Content Checked Holdings, Inc.

Page │ 3

April 8, 2016

 

 

  ii. Equity Investment. For any equity investment into the Company, including,
without limitation, any investment in or purchase of the Company’s common stock,
preferred stock, convertible stock, convertible debentures, convertible debt,
subordinated debt with warrants or any other securities convertible into common
stock, and any other form of convertible debt instrument (other than repurchases
by the Company of any of its securities or payments to, or as a result of
amendment or modification of any terms with, any lenders or investors as a
result of forbearance, waiver or extension of any terms) , that is consummated
during the Engagement Period, subject to Section 2(f), Bonwick shall receive
upon the closing of such Transaction: (i) a Success Fee, payable in cash, equal
to eight percent (8%) of the gross proceeds received by the Company from such
closing, plus (ii) warrants in the entity financed, with a cashless exercise
provision, equal to eight percent (8%) of the gross proceeds received by the
Company from such closing, exercisable at a strike price equal to one hundred
percent (100%) of the fair market value of the Common Stock as of the date of
the closing of the Transaction, in whole or in part, at any time within five (5)
years from issuance. Notwithstanding the foregoing, for investor introductions
made by the Company, including Sean Parker (“Introduced Equity Investors”), a
reduced 3% cash fee and 3% warrants will be paid to Bonwick, provided that a
reduced 2.5% cash fee and 2.5% warrants shall be paid to Bonwick for any
investments made by the Company’s past and current affiliates, officers,
directors, employees, shareholders, investors and consultants (“Affiliate
Investors”). Any and all Introduced Equity Investors and Affiliate Investors
will be noticed to Bonwick by the Company in writing and are subject to
Bonwick’s acceptance within three (3) days of such written notice.
Notwithstanding the foregoing, Bonwick shall not be entitled to any compensation
whatsoever, unless and until such equity investment into the Company is
consummated and the Company has received the gross proceeds of such equity
investment. This may occur through periodic closings for the Transaction.      
  iii. Transactions: Other than in the Company’s normal course of business
activities, any sale, merger or acquisition or other similar transaction that is
consummated during the Engagement Period, subject to Section 2(f), shall accrue
cash and/or equity compensation (in the same form and proportion as paid in such
transaction) to Bonwick based on a percentage of the Aggregate Consideration (as
defined below) calculated as follows:

 

Bonwick Capital Partners LLC Direct phone: +1 949 233 7869 40 West 57th Street,
28th Floor Email dan.mcclory@bonwickcapital.com New York, NY 10019 USA Web:
www.bonwickcapital.com

 



  

Content Checked Holdings, Inc.

Page │ 4

April 8, 2016

 

 

  ● 10.0% for Aggregate Consideration of less than USD$10,000,000, provided that
any transaction with Aggregate Consideration equal to or less than $2,000,000
shall be excluded; plus         ● 8.0% for Aggregate Consideration between
USD$10,000,000 and USD$25,000,000; plus         ● 6.0% for Aggregate
Consideration between USD$25,000,001 and USD$50,000,000; plus         ● 4.0% for
Aggregate Consideration between USD$50,000,001 and USD$75,000,000; plus        
● 2.0% for Aggregate Consideration between USD$75,000,001 and USD$100,000,000;
plus         ● 1.0% for Aggregate Consideration above USD$100,000,000.

 

“Aggregate Consideration” is defined as the greater of (i) the total amount
actually payable and (ii) the value assigned by mutual consent of Bonwick and
the Company to such a transaction, whether due at closing or deferred by the
Company or any affiliate of the Company, and shall include all cash or cash
equivalents, the principal amount of any notes, all classes of securities
issued, and the aggregate amount of value of any bank or term loans or other
debts assumed or refinanced as part of the transaction.

 

  iv. Determination Of Success Fee In Transaction For Multiple Success Fees: In
the event any Transaction may trigger more than one Success Fee to Bonwick under
this Section 2(a), the parties agree that only one Success Fee shall be payable
for such Transaction and that the primary purpose of such Transaction shall be
determinative of the Success Fee. The Success Fee shall be based on the higher
amount for such Transaction. For the avoidance of doubt and as an example, in
the event the Company borrows $10,000,000 in debt in order to acquire a target
valued at $15,000,000, Bonwick shall receive only one Success Fee based on
Section (2)(iii) and it would be based on the $15,000,000, and Bonwick shall not
be entitled to any Success Fee under Section 2(i).

 

Bonwick Capital Partners LLC Direct phone: +1 949 233 7869 40 West 57th Street,
28th Floor Email dan.mcclory@bonwickcapital.com New York, NY 10019 USA Web:
www.bonwickcapital.com

 



  

Content Checked Holdings, Inc.

Page │ 5

April 8, 2016

 

 

  b) Expenses: Except as expressly provided herein, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement and any other
Transaction documents, provided that the Company shall reimburse Bonwick,
promptly after invoiced (with reasonable detail), for Bonwick’s reasonable legal
fees and out-of-pocket expenses (any out of pocket expense in excess of $1,000
must be pre-approved by the Company, which approval shall not be unreasonably
withheld by the Company) of its legal counsel in connection with the performance
of a Transaction or Transactions referred to herein, regardless of whether such
a Transaction(s) occurs. Such reimbursable legal fees shall not exceed
USD$75,000 for such legal fees. The Company shall be responsible for all of its
legal, accounting, tax, and related fees and expenses, including, without
limitation, those costs and expenses incurred in connection with the preparation
of the Transaction documents and marketing and advertising incurred by the
Company or Bonwick in connection with the road show for the Transactions;
provided, however, that the Company has approved any marketing or advertising
costs and expenses (and underlying materials) exceeding $1,500 prior to their
production and accrual. Except as set forth herein, Bonwick shall be responsible
for its own expenses incurred in connection with the Transactions, including,
without limitation, legal and accounting review of the transaction documents,
any additional due diligence review Bonwick determines is necessary, and all
ongoing account maintenance and administrative services, as well as any other
expenses it determines are necessary to incur in connection with the
Transactions. The Company shall prepay or reimburse Bonwick for the costs of the
production of sales and marketing materials, including investor subscription
kits, as related to the promotion of the Transactions, provided, however, that
the Company has approved those costs (and underlying materials) exceeding $1,500
prior to their production and accrual. The Company shall also reimburse Bonwick
for out of pocket travel and other expenses incurred by Bonwick as related to
such sales and marketing efforts, provided, however, that the Company has
approved such travel and other expenses exceeding $1,500 prior to their accrual.
Notwithstanding the foregoing, nothing contained in this Section shall modify or
limit each party’s obligations to indemnify, contribute to or reimburse the
expenses of the other’s Indemnified Parties (as defined below) pursuant to
Section 2(d).         c) Advisory Fees: Upon execution of this Agreement the
Company shall pay Bonwick an Advisory Fee of 66,667 earned, fully-paid and
non-assessable Common Shares of CNCK. Upon the commencement by the Company of
drafting the Form S-1 for the Offering and Uplisting, the Company shall pay
Bonwick an Additional Advisory Fee of 66,666 earned, fully-paid and
non-assessable Common Shares of CNCK. The Company shall pay Bonwick a Third
Advisory Fee of 66,666 earned, fully-paid and non-assessable Common Shares of
CNCK upon commencement by the Company of the investor road shows. Upon the
filing by the Company during the term of this Agreement of a listing application
with NASDAQ, the Company shall pay Bonwick a Fourth Advisory Fee of 100,000
earned, fully-paid and non-assessable Common Shares of CNCK. Upon achievement
during the term of this Agreement of a USD$5.00 per share price or greater for
CNCK or a market capitalization of CNCK of at least USD$100,000,000, with either
such achievement being recorded for at least 30 consecutive trading days (each,
the “Achievement”), then the Company shall pay Bonwick a Fifth Advisory Fee of
earned, fully-paid and non-assessable Common Shares of CNCK, equal to
USD$1,000,000 based on the lowest 30-day volume-weighted average price of the
CNCK shares during such 30 trading day period immediately preceding the
Achievement. For the avoidance of doubt, Bonwick shall be entitled to only one
Fifth Advisory Fee notwithstanding that the Achievement may occur more than
once. The shares to be issued to Bonwick under this Section shall reflect the
effects of any reverse split undertaken by the Company at such time. For the
avoidance of doubt and as an example, if the Company files the Form S-1 prior to
effecting a 1-for-10 reverse stock split, Bonwick’s 66,666 shares shall also be
reverse split resulting in 6,666 shares.

 

Bonwick Capital Partners LLC Direct phone: +1 949 233 7869 40 West 57th Street,
28th Floor Email dan.mcclory@bonwickcapital.com New York, NY 10019 USA Web:
www.bonwickcapital.com

 



  

Content Checked Holdings, Inc.

Page │ 6

April 8, 2016

 

 

  d) Indemnification: The Company agrees to indemnify Bonwick as set forth in
Schedule A annexed hereto and made a part hereof.         e) Successors: This
Agreement shall be binding upon any and all successors and assigns of the
Company (including any corporation surviving any merger to which the Company is
a party). Neither party shall be permitted to assign its rights or delegate its
obligations hereunder, including by operation of law as a result of the merger
or consolidation of such party with another entity, without the other party’s
written consent.         f) Term: The term of this Agreement (the “Engagement
Period”) will expire upon the earlier to occur of (i) twelve (12) months from
the date Bonwick receives an executed copy of this Agreement from the Company or
(ii) the mutual written agreement of the Company and Bonwick. The Engagement
Period may be extended for additional twelve (12) month periods under the same
terms and conditions as described herein by mutual written agreement of the
Company and Bonwick. Notwithstanding the foregoing, the Company may terminate
this Agreement at any time prior to the expiration of the Engagement Period (as
such may be extended) (w) in the event that Bonwick shall have failed to perform
any of its material obligations hereunder, (x) on account of Bonwick’s fraud,
illegal or willful misconduct or gross negligence, (y) a material breach of this
Agreement by Bonwick, or (z) if Bonwick or any of its affiliates, principals,
officers, directors, members or representatives are convicted of, or enter a
plea of nolo contendere to, (A) any felony or (B) a crime involving dishonesty
or misappropriation or which could reflect negatively upon the Company or
otherwise impair or impede its operations or financial condition, that is
reasonably determined by the Company’s Board of Directors to be injurious to the
Company or any of its affiliates (clauses (w) through (z) (inclusive) are
collectively referred to herein as “Cause”); provided that Bonwick is notified
in writing by the Company of any breach of clauses (w) or (x) or (y) and fails
to cure such breach within a thirty (30) day period after notice is received by
Bonwick. Upon the termination of the Agreement, the Company shall pay Bonwick
any out-of-pocket expenses incurred up to the date thereof, subject to Section
2(b). In addition, Bonwick shall be entitled to the Success Fee(s) described in
Section 2 hereof if the Company completes, during the twelve (12) month period
following the termination of this Agreement (the “Tail Period”), a Transaction
with any party who became known to the Company as a result of direct
introductions by Bonwick prior to the termination of this Agreement
(collectively, the “Identified Party(ies)”). Notwithstanding the foregoing, in
the event the Company terminates this Agreement for Cause, Bonwick shall not be
entitled to any Success Fees or Advisory Fees whatsoever, including, but not
limited to any fees following the date of such termination, except that Bonwick
shall retain any Success Fees received for closing(s) of any Transaction
occurred, and Advisory Fees received, prior to such termination date.

 

Bonwick Capital Partners LLC Direct phone: +1 949 233 7869 40 West 57th Street,
28th Floor Email dan.mcclory@bonwickcapital.com New York, NY 10019 USA Web:
www.bonwickcapital.com

 



  

Content Checked Holdings, Inc.

Page │ 7

April 8, 2016

 

 

  g) [Reserved]         h) [Reserved]         i) Governing Law: This Agreement
may not be amended or modified except in writing signed by each of the parties
and shall be governed by and construed and enforced in accordance with the laws
of the State of New York.         j) USA Patriot Act: Bonwick is committed to
complying with U.S. statutory and regulatory requirements designed to combat
money laundering and terrorist financing. The USA Patriot Act requires that all
financial institutions obtain certain identification documents or other
information in order to comply with their customer identification procedures.  
      k) Confidentiality: All non-public information concerning the Company and
its subsidiaries which is given to Bonwick or any of its controlling persons,
directors, officers, employees, affiliates, agents, representatives or counsels
will be used by Bonwick and such person solely in the course of the performance
of Bonwick’s services hereunder and will be treated confidentially by Bonwick
and any of its controlling persons, directors, officers, employees, affiliates,
advisors, representatives, counsels and agents for as long as such information
remains non-public; provided that disclosure of such confidential information by
Bonwick or any of such persons in violation of the terms of this Agreement shall
not make such confidential information public. Except as otherwise required by
law, Bonwick will not use such information or disclose such information to any
third party, other than its representatives who have a need to know such
information in connection with the transactions contemplated by this Agreement
and who agree to keep such information confidential. This Agreement is for
confidential use of the Company and Bonwick only and may not be disclosed by the
Company or Bonwick to any person other than its attorneys, accountants and
financial advisors, and only on a confidential basis in connection with the
proposed transaction or financing, except where disclosure is required by law or
is mutually consented to in writing by Bonwick and the Company.         l)
Access to Information: In connection with Bonwick’s activities on the Company’s
behalf, the Company agrees that it will furnish Bonwick with all information
concerning the Company and the Transaction(s) that the parties reasonably deem
appropriate and necessary, and that the Company will provide Bonwick with
reasonable access to its officers, accountants, attorneys and other professional
advisors during normal business hours. The Company represents that all
information made available to Bonwick will be complete and correct in all
material respects and will not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein not misleading in light of the circumstances under which such statements
are made. In rendering its services hereunder, Bonwick will be utilizing and
relying on the information without independent verification thereof or
independent appraisal of any of the Company’s assets.

 

Bonwick Capital Partners LLC Direct phone: +1 949 233 7869 40 West 57th Street,
28th Floor Email dan.mcclory@bonwickcapital.com New York, NY 10019 USA Web:
www.bonwickcapital.com

 



  

Content Checked Holdings, Inc.

Page │ 8

April 8, 2016

 

 

  m) Disclosure: During the Engagement Period and for thirty (30) days
thereafter, the Company agrees not to issue any press releases or communications
to the public relating to any Transaction without Bonwick’s prior approval or
unless otherwise required by law, which approval will not be unreasonably
withheld, conditioned or delayed, and the Company agrees that such press release
will state that the transaction and/or financing was arranged by Bonwick (if
applicable), unless Bonwick and the Company mutually agree otherwise or unless
otherwise required by law. The Company further agrees that, except as restricted
by applicable law, Bonwick may, at its own expense, publicize its services to
the Company hereunder, including, without limitation, by issuing press releases,
placing advertisements and referring to the Transaction(s) on Bonwick’s website,
provided that any such publication shall be subject to the Company’s prior
written approval, which shall not be unreasonably withheld, conditioned or
delayed.         n) Modification: This Agreement may not be modified or amended
except in writing duly executed by the parties hereto.         o) Registered
Broker Dealer: Bonwick represents and warrants that it is a duly registered
broker/dealer and in good standing with the SEC, FINRA and the State of New York
and has and shall maintain such registrations as well as all other necessary
licenses and permits to conduct its activities under this Agreement, which it
shall conduct in compliance with applicable federal and state laws relating to
any public offering or any private placement under Regulation D of the
Securities Act of 1933. Bonwick represents that it is not a party to any other
agreement which would conflict with or interfere with the terms and conditions
of this Agreement.         p) Counterparts: This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, and will
become effective and binding upon the parties at such time as all of the
signatories hereto have signed a counterpart of this Agreement. All counterparts
so executed shall constitute one Agreement binding on all of the parties hereto,
notwithstanding that all of the parties are not signatory to the same
counterpart. Each of the parties hereto shall sign a sufficient number of
counterparts so that each party will receive a fully executed original of this
Agreement.

 

Please confirm that the foregoing is in accordance with our understanding by
signing the next page and returning one copy of this Agreement to Bonwick to
indicate the Company’s acceptance of the terms set forth herein.

 

[Signature page follows]

 

Bonwick Capital Partners LLC Direct phone: +1 949 233 7869 40 West 57th Street,
28th Floor Email dan.mcclory@bonwickcapital.com New York, NY 10019 USA Web:
www.bonwickcapital.com

 



  

Content Checked Holdings, Inc.

Page │ 9

April 8, 2016

 

 

  Very truly yours,       Bonwick Capital Partners LLC       By: /s/ Devin
Wicker   Devin Wicker   CEO       By: /s/ Daniel J. McClory   Daniel J. McClory
  Managing Director

 

Accepted as of the date first above written:

 

Content Checked Holdings, Inc.

 

By: /s/ Kris Finstad   Kris Finstad   CEO  

 

Bonwick Capital Partners LLC Direct phone: +1 949 233 7869 40 West 57th Street,
28th Floor Email dan.mcclory@bonwickcapital.com New York, NY 10019 USA Web:
www.bonwickcapital.com

 



  

Content Checked Holdings, Inc.

Page │ 10

April 8, 2016

 



 

Schedule A

 

The Company agrees to indemnify Bonwick Capital Partners LLC (“Bonwick”) and any
controlling person, director, officer, employee, affiliate, agent or counsel of
Bonwick and of any affiliate of Bonwick (“Indemnified Parties”) and hold them
harmless against any third party losses, claims, damages, expenses or
liabilities, joint or several (“Damages”), to which Bonwick or such other
Indemnified Parties may become subject, and the Company shall reimburse Bonwick
and any other Indemnified Party for all reasonable out of pocket expenses
(including, without limitation, reasonable fees and disbursements of counsel) as
they are incurred by Bonwick or such other Indemnified Party in connection with
investigating, preparing or defending any pending or threatened action, suit,
claim, investigation or proceeding, whether or not in connection with pending or
threatened litigation, in which Bonwick or such other Indemnified Party is
involved by reason of Bonwick’s retention hereunder (an “Action”), (i) caused
by, or arising out of or in connection with, any untrue statement or alleged
untrue statement of a material fact contained in any offering document or by any
omission or alleged omission to state therein a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading (other than untrue statements or alleged untrue statements
in, or omissions or alleged omissions from, information relating to Bonwick or
an Indemnified Party furnished in writing by or on behalf of Bonwick or such
Indemnified Party expressly for use in such offering documents) or (ii)
otherwise arising out of or in connection with advice or services rendered or to
be rendered by Bonwick or any Indemnified Party pursuant to the Agreement or the
transactions contemplated thereunder; provided, that the Company will not be
liable in any such case for any Damages or expenses to the extent that (x) any
such Damage or expense arises out of or is based upon (A) the use of any
offering materials or information concerning the Company in connection with the
offer or sale of any of the Company’s securities which were not authorized for
such use by the Company and which use constitutes gross negligence, bad faith or
willful misconduct, or (B) any violations by Bonwick and/or any Indemnified
Party of the Securities Act of 1933, as amended (the “Securities Act”), or state
securities laws which does not result from a violation thereof by the Company or
any of its affiliates, or (y) such Damages, expenses or Actions are caused by
gross negligence, willful misconduct or bad faith of Bonwick and/or any
Indemnified Party.

 

In the event any Action is commenced against Bonwick or any other Indemnified
Party with respect to which indemnity may be sought against the Company, Bonwick
shall promptly notify the Company in writing and the Company shall assume the
defense thereof, including the employment of counsel selected by the Company
reasonably satisfactory to Bonwick and payment of all fees and expenses, which
counsel may also be counsel to the Company. Bonwick and any party indemnified
hereunder shall have the right to retain separate counsel, but the fees and
expenses of such counsel shall be at the sole expense of Bonwick or such other
Indemnified Party, as the case may be, unless (i) the expenses of such counsel
have been expressly assumed in writing by the Company, (ii) the Company has
failed to assume the defense or the employ of counsel reasonably satisfactory to
Bonwick or (iii) the named parties to any such Action (including any impleaded
parties) include both (a) Bonwick or any such other Indemnified Party and (b)
the Company or any controlling person, director, officer, employee, affiliate or
agent of the Company, and Bonwick or such other Indemnified Party shall have
been advised by legal counsel, in its reasonable opinion, that there may be one
or more legal defenses available to it which are different from or additional to
those available to the Company or the Company’s agents (in which case the
Company shall not have the right to assume the defense of such Action on behalf
of Bonwick or such other Indemnified Party); provided that the Company shall not
in such event be responsible hereunder for the fees and expenses of more than
one firm of separate counsel for all Indemnified Parties in connection with any
Action or related Actions, in addition to any local counsel. The Company shall
not be liable for any settlement of any Action effected without its written
consent (which shall not be unreasonably withheld). For Actions brought against
Bonwick or such other Indemnified Party for which the Company has assumed the
defense, the Company agrees that it will not, without the prior written consent
of Bonwick (which shall not be unreasonably withheld), settle or compromise or
consent to the entry of any judgment in any Action relating to the matters
contemplated by Bonwick’s retention unless such settlement, compromise or
consent includes a release of Bonwick and such Indemnified Parties from all
liability arising or that may arise out of such claim.

 

Bonwick Capital Partners LLC Direct phone: +1 949 233 7869 40 West 57th Street,
28th Floor Email dan.mcclory@bonwickcapital.com New York, NY 10019 USA Web:
www.bonwickcapital.com

 



  

Content Checked Holdings, Inc.

Page │ 11

April 8, 2016

 

 

The Company and Bonwick agree that if any indemnification or reimbursement
sought pursuant to the preceding paragraphs is finally judicially determined to
be unavailable (except by reason of the gross negligence, willful misconduct or
bad faith of Bonwick and/or any Indemnified Party, as the case may be, or to the
extent that any such indemnification or reimbursement sought arises out of or is
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Company by or on behalf of Bonwick or any
Indemnified Party), then the Company and the Indemnified Parties involved in
such Action shall contribute to the liabilities for which such indemnification
or reimbursement is held unavailable in such proportion as is appropriate to
reflect (a) the relative benefits to the Company on the one hand, and Bonwick
and such Indemnified Parties, on the other hand, in connection with Bonwick’s
retention hereunder or (b) if the allocation provided by clause (a) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (a), but also the relative
fault of the Company, on the one hand, and Bonwick and Indemnified Parties, on
the other hand, and the relative fault of each of the Company and of Bonwick and
the Indemnified Parties shall be determined by reference to, among other things,
whether any untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by Bonwick and the Indemnified Parties and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission; provided that in no event shall Bonwick’s and the
Indemnified Parties’ aggregate contribution to all Damages with respect to which
contribution is available hereunder exceed the amount of all fees (cash and
equity) actually received by Bonwick from the Company pursuant to Bonwick’s
retention hereunder. It is hereby agreed that the relative benefits to the
Company, on the one hand, and Bonwick, on the other hand, with respect to
Bonwick’s retention shall be deemed to be in the same proportion as (i) the
total value paid or proposed to be paid or received by the Company or its
securityholders, as the case may be, pursuant to the proposed transaction,
whether or not consummated, for which Bonwick is retained bears to (ii) all fees
paid or proposed to be paid to Bonwick in connection with such retention. The
Company and Bonwick agree that it would not be just and equitable if
contribution pursuant to this paragraph were determined by pro rata allocation
or by any other method which does not take into account the equitable
considerations referred to in this paragraph. Notwithstanding the provisions of
this Schedule A, no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. Any party entitled to contribution will, promptly after
receipt of notice of commencement of any Action against such party in respect of
which a claim for contribution may be made against another party or parties,
notify each party or parties from whom contribution may be sought.

 

Bonwick Capital Partners LLC Direct phone: +1 949 233 7869 40 West 57th Street,
28th Floor Email dan.mcclory@bonwickcapital.com New York, NY 10019 USA Web:
www.bonwickcapital.com

 



  

Content Checked Holdings, Inc.

Page │ 12

April 8, 2016

 

 

The indemnity and reimbursement of expenses and the contribution rights provided
for in this Schedule A are in addition to, and not subject to the limitations
of, the fees, charges, and reimbursement of expenses provided for in Section 2
(Fees and Expenses) of the letter agreement to which this Schedule A is attached
(the “Agreement”). The reimbursement, indemnity and contribution obligations of
the Company under the preceding paragraphs shall be in addition to any right
that Bonwick or any Indemnified Party may otherwise have, and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, Bonwick or such other persons.

 

The Company also agrees that no Indemnified Party shall have any liability to
the Company or any of its affiliates or any director, officer, employee,
securityholder, representative, advisor (other than Bonwick) or agent thereof
for or in connection with Bonwick’s retention hereunder except for such
liability for Damages, liabilities or expenses incurred by the Company which (x)
is finally judicially determined to have resulted primarily from the gross
negligence, willful misconduct or bad faith of such Indemnified Party, or (y)
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made therein in reliance upon and in conformity
with written information furnished to the Company by or on behalf of Bonwick or
any Indemnified Party.

 

Bonwick Capital Partners LLC Direct phone: +1 949 233 7869 40 West 57th Street,
28th Floor Email dan.mcclory@bonwickcapital.com New York, NY 10019 USA Web:
www.bonwickcapital.com

 



 13 

   

 

 

 